DETAILED ACTION
Response to Arguments
The amendment filed 12/21/2021 have been entered and made of record.

The Applicant has canceled claim(s) 5-6.
The application has pending claim(s) 1-4 and 7.

In response to the amendments filed on 12/21/2021:
The “Objections to the specification” have been entered and therefore the Examiner withdraws the objections to the specification.  

Applicant’s arguments, see “Claim Interpretation – 112(f) …” in pages 5-6, filed 12/21/2021, with respect to claims 1 and 4 have been fully considered and are persuasive.  Therefore such amended claim limitations no longer invoke 35 U.S.C. 112(f). 

The Applicant's arguments with respect to claims 1-4 and 7 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended at least independent claim(s) 1 and 7 respectively.
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
The Applicant alleges, “Rejections - 103 …” in pages 6-9, and states respectively that Ono, Yoshiyuki, and Tadashi, individually and in combination, disclose the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (WO 2017/073734 – provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English document US 2018/0245490 which is used hereinafter, as applied in previous Office Action) in view of Yoshiyuki et al (JP 2002/296151 A - provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English language translation which is used hereinafter, as applied in previous Office Action) and further in view of Tadashi et al (JP 58-201047 A – provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English language translation which is used hereinafter, as applied in previous Office Action).
Re Claim 1: Ono discloses a machine device state monitoring system comprising: an image data acquisition unit configured to acquire image data of an inside of a housing chamber in which a mechanical part is housed (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], acquire image data of the inside of the housing chamber wherein the mechanical part housed in the housing chamber includes a rotating member such as a bearing, an output shaft rotatably supported by the bearing, or a gear); an image analysis unit configured to output foreign substance data relating to a foreign substance in oil in the housing chamber based on the image data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], recognize the size of foreign matter contained in the oil from the acquired image data); and an estimation unit configured to estimate a state of a machine device having the mechanical part based on the foreign substance data to output estimation data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], 
	However Ono fails to explicitly disclose a storage unit configured to store characteristic data indicating a characteristic of the foreign substance; and an estimation unit configured to estimate a state of a machine device based on the foreign substance data and the characteristic data to output estimation data, the machine device state monitoring system further comprises a database unit configured to store: image data of each of the plurality of machine devices and repair histories of each of the plurality of machines, and the estimation unit estimates a state of each of the plurality of machine devices based on a member selected from the group consisting of: image data of each of the plurality of machine devices, and the combination of foreign substance data and repair histories of each of the plurality of machines.
 a storage unit configured to store characteristic data indicating a characteristic of the foreign substance (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], shape and size database storing standard of the shape and size according to the type of wear particles, [0097], computer implemented); and an estimation unit configured to estimate a state of a machine device based on the foreign substance data and the characteristic data to output estimation data (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], the progress of deterioration or wear of the machine tools are estimated by comparing the quantified shape and size of the wear particles from the image data with the information stored in the shape and size database, [0097], computer implemented), wherein the machine device includes a plurality of machine devices (see Yoshiyuki, [0079]-[0080], each machine), the machine device state monitoring system further comprises a database unit configured to store: image data of each of the plurality of machine devices (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], and more specifically [0079]-[0080], parts database is created for each machine along with the shape and size database which stores the standard of the shape and size according to the type of wear particles), and the estimation unit estimates a state of each of the plurality of machine devices based on a member selected from the group consisting of: image data of each of the plurality of machine devices (see Yoshiyuki, Fig. 13, abstract, [0002], [0005], [0037]-[0038], [0041]-[0048], [0065], and more specifically [0079]-[0080], the degree of damage or the like for each wear material of the equipment derived from these analyzed results are transmitted to the customer).

Ono as modified by Yoshiyuki however fails to explicitly disclose the machine device state monitoring system further comprises a database unit configured to store: repair histories of each of the plurality of machines, and the estimation unit estimates a state of each of the plurality of machine devices based on a member selected from the group consisting of: the combination of foreign substance data and repair histories of each of the plurality of machines.
	Tadashi discloses wherein the machine device includes a plurality of machine devices (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31, various machines, e.g. hydraulic system [or engine] of each of a construction machine, earthwork machine, automobile, aircraft, ship, etc.), the machine device state monitoring system further comprises a database unit configured to store: repair histories of each of the plurality of machines (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31, stored failure and repair records / files / history files for each of a construction machine, earthwork machine, automobile, aircraft, ship, etc.), and the estimation unit estimates a state of each of the plurality of machine devices based on a member selected from the group consisting of: the combination of foreign substance data and repair histories of each of the plurality of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s system, as modified by Yoshiyuki, using Tadashi’s teachings by including the failure and repair records / files / history files processing to Ono’s [as modified by Yoshiyuki] degree of progress of wear monitoring in order to improve the machine equipment failure diagnosis (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31).
	Further, although Ono as modified by Yoshiyuki and Tadashi discloses a computer system (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], [0062], and more specifically [0097], computer implemented), Ono as modified by Yoshiyuki and Tadashi fails to explicitly disclose that the system’s units are part of a server which includes a computer system.  The Examiner takes Official Notice that it would have been exceedingly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s [as modified by Yoshiyuki and Tadashi] system by including the server which includes a computer system [e.g. server / cloud computing respectively]. These limitations are exceedingly well known and typical in the image processing fields of endeavor and therefore would be exceedingly obvious modifications toward Ono’s [as modified by Yoshiyuki and Tadashi] system in order to 

Re Claim 2: Ono further discloses wherein the image analysis unit outputs at least one of shape, size, amount, color, magnetic property, and an increase rate of the foreign substance as the foreign substance data (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], recognize the size and amount of foreign matter contained in the oil from the acquired image data, also maintain state of adsorption of foreign matter made of a magnetic material such as iron powder).

Re Claim 3: Yoshiyuki further discloses wherein the estimation unit determines whether or not an abnormality has occurred based on the foreign substance data output from the image analysis unit to output determination data (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], the progress of deterioration or wear of the machine tools are estimated by comparing the quantified shape and size of the wear particles from the image data with the information stored in the shape and size database, and more specifically [0062], e.g. good vs. abnormality, [0097], computer implemented).  See claim 1 for obviousness and motivation statements.

Re Claim 4: Ono as modified by Yoshiyuki and Tadashi further discloses an output control unit, which is part of the server, configured to cause an output device to output at least one of the image data, the foreign substance data, the estimation data, and the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s system, as modified by Yoshiyuki and Tadashi, using Yoshiyuki’s teachings by including an output control unit to Ono’s [as modified by Yoshiyuki and Tadashi] degree of progress of wear monitoring in order to provide the customer diagnosis feedback to allow the customer to deal with the damage to the equipment quickly (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], [0062], [0067], [0071]).

Re Claim 7: Ono discloses a machine device state monitoring method comprising: providing a plurality of machine devices (see Ono, abstract, [0006], [0032], [0037], [0045], [0049], [0060]-[0061], [0069], [0077], an excavator construction machine, a bulldozer construction machine, and a wheel loader construction machine, also a hydraulic pump, an oil filter, a hydraulic device, and an engine for each construction machine as well); acquiring image data of an inside of a housing chamber in which a mechanical part is housed (see Ono, abstract, [0006], [0032], [0037], [0069], [0077], acquire image data of the inside of the housing chamber wherein the mechanical part housed in the housing chamber includes a rotating member such as a bearing, an output shaft rotatably supported by the bearing, or a gear); outputting foreign substance 
	However Ono fails to explicitly storing image data of each of the plurality of machine devices and repair histories of each of the plurality of machines, and estimating a state of each of the plurality of machine devices based on a member selected from the group consisting of: image data of each of the plurality of machine devices, and the combination of foreign substance data and repair histories of each of the plurality of machines.
Yoshiyuki discloses providing a plurality of machine devices (see Yoshiyuki, [0079]-[0080], each machine); storing image data of each of the plurality of machine devices (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], and more specifically [0079]-[0080], parts database is created for each machine along with the shape and size database which stores the standard of the shape and size according to the type of wear particles), and estimating a state of each of the plurality of machine devices based on a member selected from the group consisting of: image data of each of the plurality of machine devices (see Yoshiyuki, Fig. 13, abstract, [0002], [0005], 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono’s method using Yoshiyuki’s teachings by including the size, shape, and parts database processing to Ono’s degree of progress of wear monitoring in order to improve the equipment damage diagnosis (see Yoshiyuki, [0002], [0005], [0037]-[0038], [0041]-[0048], [0065], [0079]-[0080]).
Ono as modified by Yoshiyuki however fails to explicitly disclose storing repair histories of each of the plurality of machines, and estimating a state of each of the plurality of machine devices based on a member selected from the group consisting of: the combination of foreign substance data and repair histories of each of the plurality of machines.
	Tadashi discloses providing a plurality of machine devices (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31, various machines, e.g. hydraulic system [or engine] of each of a construction machine, earthwork machine, automobile, aircraft, ship, etc.), storing repair histories of each of the plurality of machines (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31, stored failure and repair records / files / history files for each of a construction machine, earthwork machine, automobile, aircraft, ship, etc.), and estimating a state of each of the plurality of machine devices based on a member selected from the group consisting of: the combination of foreign substance data and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ono’s method, as modified by Yoshiyuki, using Tadashi’s teachings by including the failure and repair records / files / history files processing to Ono’s [as modified by Yoshiyuki] degree of progress of wear monitoring in order to improve the machine equipment failure diagnosis (see Tadashi, page 3 of 7, page 4 of 7 at lines 1-7, 24-25, 30, 37-46, page 5 of 7 at lines 6-15 and 45-46, page 6 of 7 at lines 1-2 and 28-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 1, 2022